NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30075

                Plaintiff-Appellee,             D.C. No. 6:04-cr-00017-CCL-2

 v.
                                                MEMORANDUM*
TYLER BENTON HUGHES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Tyler Benton Hughes appeals from the district court’s judgment and

challenges the 13-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hughes contends that his sentence is substantively unreasonable because the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court placed undue emphasis on testimony from a probation officer that

Hughes had a poor attitude towards rehabilitative treatment. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Hughes’s numerous violations of the conditions of his supervision and his failure

to avail himself of previous treatment opportunities. See Gall, 552 U.S. at 51); see

also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”).

       AFFIRMED.




                                           2                                    19-30075